Citation Nr: 0600873	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-44 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

By rating decision dated in April 2004, the RO proposed a 
reduction in the evaluation assigned for the service-
connected bilateral hearing loss from 20 percent to 
noncompensable.  The RO provided notice of the proposed 
reduction in May 2004.  By rating decision dated in July 
2004, the RO reduced the 20 percent evaluation for the 
service-connected bilateral hearing loss to zero percent, 
effective October 1, 2004.  

The appellant appeared before the undersigned Veterans Law 
Judge in November 2005 and delivered sworn testimony via 
video conference hearing in Muskogee, Oklahoma.


FINDING OF FACT

The competent clinical evidence of record at the time of the 
July 2004 rating reduction showed the veteran had no worse 
than Level II hearing in the left ear and Level III hearing 
in the right ear. 


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e),(i), 3.344(c), 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A January 2004 VA letter, a May 2004 VA letter with attached 
proposed rating reduction decision dated in April 2004 which 
addressed the rating reduction issue, and the reasons and 
bases section of the December 2004 Statement of the Case 
(SOC)and June 2005 Supplemental Statement of the Case (SSOC) 
specifically explained what evidence must be shown in order 
to establish restoration of the 20 percent rating for 
bilateral hearing loss disability.  In particular, the SOC 
and SSOC referred to the audiologic findings which 
demonstrated that the criteria for a 20 percent evaluation 
for bilateral hearing loss disability were not met.  

Additionally, the procedural framework and safeguards set 
forth in 38 C.F.R. § 3.105(e) governing rating reductions 
were explained to appellant in adequate detail prior to the 
2004 rating reduction in question and he was provided 
sufficient opportunity to present additional argument and 
evidence in opposition to that action taken.  In fact, the 
May 2004 proposed rating reduction rating action informed him 
that VA audiometric findings and speech discrimination 
testing, conducted in February 2004 did not support a 20 
percent evaluation for bilateral hearing loss disability.  
Thus, the appellant was notified of the necessary information 
to substantiate his claim for restoration of a 20 percent 
evaluation for bilateral hearing loss disability.  

It appears that the January 2004 and May 2004 written 
correspondence, SOC, as well as SSOC, informed the appellant 
of what information and evidence was required to substantiate 
the claim in question and of his and VA's respective duties 
for obtaining evidence.  In addition, the appellant was 
specifically requested to submit relevant evidence in his 
possession.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the claim in question.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  
Additionally, it should be noted that appellant is being 
represented in this case by a service organization that 
apparently is well aware of the VCAA and its requirements.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, a comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the disability at issue during the 
pertinent period in question are documented in the claims 
folder.  The evidentiary record includes reports of VA 
audiologic examinations.  Essentially, all available evidence 
that could prove material with respect to the issue on appeal 
has been obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  There is no 
indication in the file that there are additional, available, 
relevant records that have not yet been obtained.  See 
Mayfield, supra.  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

Additionally, under 38 C.F.R. § 3.105(i), the advance written 
notice concerning a proposed rating reduction must inform the 
beneficiary that he has a right to a predetermination hearing 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  In May 2004, 
notice of the proposed rating decision was provided, 
informing appellant that medical findings had shown that the 
veteran no longer met the requirements for a 20 percent 
rating.  Additionally, appellant was informed that he could 
submit "medical or other evidence to show that we should not 
make this change", such as a "statement from a physician 
who recently treated or examined you.  It should include 
detailed findings about the condition(s).  If we do not 
receive additional evidence from you within 60 days, we will 
reduce your evaluation."  Furthermore, appellant was advised 
of his right to request a personal hearing "to present 
evidence or argument on any important point in your claim."  
Appellant did not request a predetermination hearing.  The 
appellant did submit a statement prior to the rating 
reduction in question.  He was thereafter again afforded VA 
audiometric examination.

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a),(b) (2004) are not applicable in the 
instant case, since they apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  In the instant case, 
the 20 percent disability evaluation for the service-
connected bilateral hearing loss had been in effect less than 
five years (from October 6, 2000 to September 30, 2004), 
prior to the 2004 rating reduction.  However, the provisions 
of 38 C.F.R. § 3.344(c) do apply, which state, in pertinent 
part, that reexaminations disclosing improvement, physical or 
mental, in a disability will warrant reduction in rating.  

By a rating decision in December 2000, pursuant to a VA 
audiologic examination conducted in December 2000, a 
noncompensable evaluation for bilateral hearing loss was 
increased to 20 percent, effective from October 6, 2000.  The 
December 2000 VA audiologic examination revealed the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, in decibels, 
respectively, were 15, 20, 85, and 85 in the right ear, and 
20, 15, 75, and 90 in the left ear.  Speech recognition 
scores were 74 percent in the right ear and 72 percent in the 
left ear.  Under the provisions of 38 C.F.R. § 4.85, Table 
VI, a puretone threshold average of 51 decibels, with a 
speech discrimination ability of 74 percent, corresponds to 
Level V hearing in the right ear.  A puretone threshold 
average of 50 decibels, with a speech discrimination ability 
of 72 percent, corresponds to Level V hearing in the left 
ear.  Under the provisions of 38 C.F.R. § 4.85, Table VII, 
Level V hearing in the right ear, and Level V hearing in the 
left ear, warrant a 20 percent rating.  The December 2000 
audiometric findings do not represent an exceptional pattern 
of hearing as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) or (b) (2005).

A private audiogram report was provided in September 2003.  
It provided interpreted threshold findings at 1000, 2000, and 
4000 Hertz, for the left ear, an uninterpreted threshold 
finding at 3000 Hertz for the left ear, and uninterpreted 
threshold findings at 1000, 2000, 3000, and 4000 Hertz for 
the right.  The report does not reflect that Maryland CNC 
speech discrimination testing was conducted.

The veteran underwent VA audiologic examination in October 
2003.  The October 2003 VA audiologic examination revealed 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
in decibels, respectively, were 20, 25, 80, and 85 in the 
right ear, and 35, 40, 85, and 90 in the left ear.  Speech 
recognition scores were 92 percent in the right ear and 84 
percent in the left ear.  Under the provisions of 38 C.F.R. 
§ 4.85, Table VI, a puretone threshold average of 53 
decibels, with a speech discrimination ability of 92 percent, 
corresponds to Level I hearing in the right ear.  A puretone 
threshold average of 63 decibels, with a speech 
discrimination ability of 84 percent, corresponds to Level 
III hearing in the left ear.  Under the provisions of 38 
C.F.R. § 4.85, Table VII, Level I hearing in the right ear, 
and Level III hearing in the left ear, warrant a 
noncompensable rating.  The October 2003 audiometric findings 
do not represent an exceptional pattern of hearing as 
contemplated in the provisions of 38 C.F.R. § 4.86(a) or (b) 
(2005).

In a statement received in January 2004, the veteran advised 
the VA that he was scheduled to obtain hearing aids.  A VA 
progress note dated in January 2004 indicates that the 
veteran was seen for hearing aid fitting.

The veteran underwent VA fee-basis audiometric testing in 
February 2004.  At that time, it was reported that he wore 
hearing aids in both ears.  He indicated that he had received 
the hearing aids from VA, and was very satisfied with them.  
He indicated that he did continue to need visual contact to 
fully understand people with whom he is talking.  He 
indicated that his symptoms had improved with hearing aids 
as, prior to receiving the aids, he had not been able to hear 
his cell phone, pager, or car or watch alarm, and had had 
difficulty hearing and understanding people.  It was 
indicated that his condition had not resulted in any time 
lost from work.

The February 2004 VA fee-basis audiologic examination 
revealed the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, in decibels, respectively, were 30, 40, 90, and 
95 in the right ear, and 35, 45, 80, and 80 in the left ear.  
Speech recognition scores were 84 percent in the right ear 
and 92 percent in the left ear.  Under the provisions of 38 
C.F.R. § 4.85, Table VI, a puretone threshold average of 64 
decibels, with a speech discrimination ability of 84 percent, 
corresponds to Level III hearing in the right ear.  A 
puretone threshold average of 60 decibels, with a speech 
discrimination ability of 92 percent, corresponds to Level II 
hearing in the left ear.  Under the provisions of 38 C.F.R. 
§ 4.85, Table VII, Level III hearing in the right ear, and 
Level II hearing in the left ear, warrant a noncompensable 
rating.  The February 2004 audiometric findings do not 
represent an exceptional pattern of hearing as contemplated 
in the provisions of 38 C.F.R. § 4.86(a) or (b) (2005).

In view of the foregoing clinical findings, the Board 
concludes that the July 2004 rating reduction in question was 
proper and that the RO appropriately applied the applicable 
laws and regulations in reducing the 20 percent schedular 
rating for bilateral hearing loss disability to 
noncompensable.  It should also be pointed out that in rating 
reduction cases, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See 38 C.F.R. § 3.344(c); and Brown, 
supra.  In this regard, on VA fee-basis examination in 
February 2004, the veteran indicated that he had received 
hearing aids from VA, and was very satisfied with them.  
Although he indicated that he did continue to need visual 
contact to fully understand people with whom he is talking, 
he indicated that his symptoms had improved with hearing 
aids.  With the hearing aids, he was no longer unable to hear 
his cell phone, pager, or car or watch alarm.  It was 
indicated that his condition had not resulted in any time 
lost from work.  Thus, the evidence of record revealed 
improvement in the disability at issue under the ordinary 
conditions of life and work, for the period in question.  
Accordingly, the preponderance of the evidence is against 
restoration of a 20 percent schedular rating for bilateral 
hearing loss disability.  

The clinical evidence clearly showed on reevaluation in March 
2005 that the veteran's hearing loss disability continued to 
not meet the criteria for a 20 percent evaluation.  The March 
2005 VA audiologic examination revealed the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, in decibels, 
respectively, were 15, 25, 80, and 85 in the right ear, and 
25, 35, 85, and 95 in the left ear.  Speech recognition 
scores were 100 percent in the right ear and 96 percent in 
the left ear.  Under the provisions of 38 C.F.R. § 4.85, 
Table VI, a puretone threshold average of 51 decibels, with a 
speech discrimination ability of 100 percent, corresponds to 
Level I hearing in the right ear.  A puretone threshold 
average of 60 decibels, with a speech discrimination ability 
of 96 percent, corresponds to Level II hearing in the left 
ear.  Under the provisions of 38 C.F.R. § 4.85, Table VII, 
Level I hearing in the right ear, and Level II hearing in the 
left ear, warrant a noncompensable rating.  The March 2005 
audiometric findings do not represent an exceptional pattern 
of hearing as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) or (b) (2005).

Additionally, neither the record at the time of the rating 
reduction, nor thereafter, contains evidence of "exceptional 
or unusual" circumstances indicating that the rating 
schedule may be inadequate to compensate for the average 
impairment of earning capacity due to the disability.  See VA 
O.G.C. Prec. Op. 6-96 (August 16, 1996).  


ORDER

Entitlement to restoration of a 20 percent schedular rating 
for bilateral hearing loss disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


